DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Washimi et al. (JP-2009-302343).
Regarding claim 1, Washimi discloses a manufacturing method of a printed board (1) that has a bent part (60) (figs. 1-3 and 9; par. 0006), the manufacturing method comprising: a 
    PNG
    media_image1.png
    376
    464
    media_image1.png
    Greyscale
predetermined region in a lamination direction (direction of stacking) of the insulating base members (figs. 1, 2 and 9; pars. 0025-0026), and a total thickness of the one or more insulating base members (30a, 30b) arranged on the one side of all of the conductor patterns (40c) in the predetermined region is larger than a total thickness of the one or 
In this instance, it is naturally expected that the laminate of Washimi, which is explicitly disclosed as being heated, must be cooled thereafter.  Whether or not the cooling is forced or expedited is not germane, but it is unavoidable that the heated laminate would be cooled.  Further, it is naturally expected that during the cooling, the layers of the laminate of Washimi would contract.  Washimi is cited above as disclosing that the inner insulating layer is subject to “shrinkage”, which corroborates this known feature.  
For PHOSITA, it would have been obvious that the laminate must be cooled, because it would not be usable or dimensionally stable at a raised heating and pressing temperature.  Further, one having ordinary skill would know that the coefficient of thermal expansion of a material is an inherent property and that the heating of a structure causes its expansion and the cooling of that object must cause contraction.  PHOSITA would also know that according to Poisson’s ratio, when the contraction is greater in one portion of a laminate structure, there must be elongation to counter that contraction, in another portion of the structure.  This is 
Regarding claim 2, Washimi teaches the method of claim 1 as detailed above, and Washimi further discloses that in the laminating step, the laminate is formed so that the number (two: 30a and 30b) of the one or more insulating base members arranged on the one side of all of the conductor patterns in the predetermined region is greater than the number (one) of the one or more insulating base members (30c) arranged on the other side of the conductor patterns (40b) in the predetermined region (annotated fig.  2, above).
Regarding claim 3, Washimi teaches the method of claim 2 as detailed above, and Washimi further discloses that each of the insulating base members prepared in the preparing step have the same individual thickness (par. 0025).
Regarding claim 4, Washimi teaches the method of claim 1, as detailed above, and Washimi further discloses that in the laminating step, the laminate is formed so that the number of the insulating base members (four insulating base members: 30a-30d) laminated in another region (fig. 2: area indicated under “20”), which is at a different position from the predetermined region, is greater than the number of the insulating base members (from two to three layers) laminated in the predetermined region (fig. 2: the claimed “regions” are subjectively defined, and at the very least, in the “predetermined region” selected by the Examiner, there are either two insulating layers between openings “70” and “72”, or, there are three layers at the selected locations of thickness measurement, which is also within the “predetermined region”, thus both of those locations within the predetermined region have fewer insulating layers than the four layers in region “20”). 
Regarding claim 5, Washimi teaches the method of claim 4 as detailed above, and Washimi further discloses that the insulating base members prepared in the preparing step each have a predetermined thickness (fig. 2); and that in the laminating step, the laminate is formed so that: the number (two, at location of thickness measurement as indicated in annotated fig. 2, above: 30a and 30b) of the one or more insulating base members arranged on the one side of the only one of the conductor patterns in the predetermined region is greater than the number (one, at location of thickness measurement as indicated in annotated fig. 2, above) of the one or more insulating base members (30c) arranged on the other side of the only one of the conductor patterns (40c) in the predetermined region (annotated fig. 2, above).

    PNG
    media_image2.png
    348
    482
    media_image2.png
    Greyscale
Regarding claim 8, Washimi discloses a manufacturing method of a printed board (1) that has a bent part (60) (figs. 1-3 and 9; par. 0006), the manufacturing method comprising: a preparing step for preparing a plurality of insulating base members (30a, 30b, 30c, 30d), each being a film, the insulating base members being formed of, at least, a resin material (thermoplastic resin), and the preparing step including forming conductor patterns (40a-40e) on surfaces of the insulating base members (fig. 1; fig. 2, annotated below); a laminating step for laminating the insulating base members to form a laminate (figs. 1-2, 4 and 9; pars. 0006 and 0024-0025); and a heat-and-pressure applying step for applying heat and pressure to the laminate to integrate the insulating base members into one 
Regarding reasoning for Washimi’s teaching of cooling limitations, please refer to claim 1, above, as the rationale applied therein is applicable to claim 8 in the same manner.
Regarding claim 9, Washimi teaches the method of claim 8 as detailed above, and Washimi further discloses that in the laminating step, the laminate is formed so that the number (two, at location of thickness measurement as indicated in annotated fig. 2, above: 30c and 30d) of the one or more insulating base members arranged on the one side of the conductor patterns in the predetermined region is greater than the number (one, at location of thickness measurement as indicated in annotated fig. 2, above) of the one or more insulating base members (30b) arranged on the other side of the only one of the conductor patterns (40c) in the predetermined region (annotated fig. 2, above).
Regarding claim 10, Washimi teaches the method of claim 9 as detailed above, and Washimi further discloses that each of the insulating base members prepared in the preparing step have the same individual thickness (par. 0025).
Regarding claim 11, Washimi teaches the method of claim 8, as detailed above, and Washimi further discloses that in the laminating step, the laminate is formed so that the number of the insulating base members (four insulating base members: 30a-30d) laminated in another region (fig. 2: area indicated under “20”), which is at a different position from the predetermined region, is greater than the number of the insulating base members (from two to three layers) laminated in the predetermined region (fig. 2: the claimed “regions” are subjectively defined, and at the very least, in the “predetermined region” selected by the Examiner, there are two insulating layers between openings “70” and “72”, also, there are three layers at the selected locations of thickness measurement, which is also within the “predetermined region”, thus both of those locations within the predetermined region have fewer insulating layers than the four layers in region “20”). 
Regarding claim 12, Washimi teaches the method of claim 11 as detailed above, and Washimi further discloses that the insulating base members prepared in the preparing step each have a predetermined thickness (fig. 2); and in the laminating step, the laminate is formed so that: the number (two, at location of thickness measurement as indicated in annotated fig. 2, above: 30c and 30d) of the one or more insulating base members arranged on the one side of the only one of the conductor patterns in the predetermined region is greater than the number (one, at location of thickness measurement as indicated in annotated fig. 2, above) of the one or more insulating base members (30b) arranged on the other side of the only one of the conductor patterns (40c) in the predetermined region (annotated fig. 2, above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Washimi, in view of Ishikawa et al. (US 2015/0373829 A1).
Regarding claim 6, Washimi teaches the method of claim 4 as detailed above.  Washimi further discloses that in the laminating step, the laminate is formed so that:5 SME/ml Application No. National Stage of PCT/JP2016/074415 Docket No.: 4041 P-000659-US-NPthe insulating base members arranged in the another region (20) each have a first thickness (thickness of each of layers 30a-30d); the one or more insulating base members (30a, 30b) arranged on the one side of all of the conductor patterns (only one conductor pattern, 40c, is present) in the predetermined region each have a second thickness (thickness of each of 30a and 30b); the one or more 
Ishikawa teaches that it is well known that in a related laminating method, the laminate is formed so that:5 SME/ml Application No. National Stage of PCT/JP2016/074415 Docket No.: 4041 P-000659-US-NPthe insulating base members arranged in the another region (23) each have a first thickness (fig. 9: at 70); the one or more insulating base members arranged on the one side (at 20c) of the only one of the conductor patterns in the predetermined region each have a second thickness (combined thickness of 30b, 30c, and 30d at 20); and the one or more insulating base members (in section indicated at 20a) arranged on the other side (right, at 20a, as viewed) of the only one of the conductor patterns in the predetermined region each have the first thickness (fig. 4; pars. 0024-0025); and the second thickness (thickness of 30b, 30c plus 30d) is greater than the first thickness (thickness of 30d only, at 70) (fig. 9).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Washimi to incorporate the insulating members disclosed as having different thicknesses from Ishikawa.  At the time of filing, PHOSITA would have known that selecting the thicknesses of the members would have been a simple matter of providing insulating members suitable for the desired conduction and isolation capabilities of the product.  There is no indication that the method of Washimi would require any new or special steps to use the obvious selection of thickness based upon a predictable insulation outcome.  To arrive at such a feature would have required only routine skill in the art.  Moreover, the desired thickness selection would have been predictably arrived at in the prior art, because it is well known to choose insulation thickness based upon desired known properties such as impedance, weight, ductility, etc. as would have been readily apparent at the time of filing.
Regarding claim 7, Washimi teaches the method of claim 4 as detailed above.  Washimi further discloses that in the laminating step, the laminate is formed so that:5 SME/ml Application No. National Stage of PCT/JP2016/074415 Docket No.: 4041 P-000659-US-NPthe insulating base members arranged in the another region (20) each have a first thickness (thickness of each of layers 30a-30d); the one or more insulating base members (30a, 30b) arranged on the one side of all of the conductor patterns in the predetermined region each have the first thickness (thickness of 30c and 30d); the one or more insulating base members (30c) arranged on the other side of all of the conductor patterns in the predetermined region each have a second thickness (fig. 2).  Washimi, however, does not teach that in the laminating step, the second thickness is less than the first thickness.
Ishikawa teaches that it is well known that in a related laminating method, the laminate is formed so that:5 SME/ml the insulating base members arranged in the another region (23) each have a first thickness (standard thickness of each of the insulating layers); the one or more insulating base members arranged on the one side (fig. 4: top, as viewed) of all of the conductor patterns in the predetermined region each have the first thickness; the one or more insulating base members arranged on the other side (bottom, as viewed) of all of the conductor patterns in the predetermined region each have a second thickness (where 30a is compressed by 40b) (fig. 4; pars. 0024-0025); the second thickness (thin part of 30a) less than the first thickness (standard thickness of members 30) (figs. 1, 2 and 9).
Regarding rationale for combination of references, please refer to claim 6, above, as the reasoning applied therein is applicable to claim 7 in the same manner.
Regarding claim 13, Washimi teaches the method of claim 11 as detailed above.  Washimi further discloses that in the laminating step, the laminate is formed so that:5 SME/ml Application No. National Stage of PCT/JP2016/074415 Docket No.: 4041 P-000659-US-NPthe insulating base members arranged in the another region (20) each have a first thickness 
Ishikawa teaches that it is well known that in a related laminating method, the laminate is formed so that:5 SME/ml Application No. National Stage of PCT/JP2016/074415 Docket No.: 4041 P-000659-US-NPthe insulating base members arranged in the another region (23) each have a first thickness (fig. 9: at 70); the one or more insulating base members arranged on the one side (at 20c) of the only one of the conductor patterns in the predetermined region each have a second thickness (combined thickness of 30b, 30c, and 30d at 20); and the one or more insulating base members (in section indicated at 20a) arranged on the other side (right, at 20a, as viewed) of the only one of the conductor patterns in the predetermined region each have the first thickness (fig. 4; pars. 0024-0025); and the second thickness (thickness of 30b, 30c plus 30d) is greater than the first thickness (thickness of 30d only, at 70) (fig. 9).
Regarding rationale for combination of references, please refer to claim 6, above, as the reasoning applied therein is applicable to claim 13 in the same manner.
Regarding claim 14, Washimi teaches the method of claim 11 as detailed above.  Washimi further discloses that in the laminating step, the laminate is formed so that:5 SME/ml Application No. National Stage of PCT/JP2016/074415 Docket No.: 4041 P-000659-US-NPthe insulating base members arranged in the another region (20) each have a first thickness (thickness of each of layers 30a-30d); the one or more insulating base members (30c, 30d) arranged on the one side of the only one of the conductor patterns in the predetermined region each have the first thickness (thickness of 30c and 30d); the one or more insulating base 
Ishikawa teaches that it is well known that in a related laminating method, the laminate is formed so that:5 SME/ml the insulating base members arranged in the another region (23) each have a first thickness (standard thickness of each of the insulating layers); the one or more insulating base members arranged on the one side (fig. 4: top, as viewed) of the conductor patterns in the predetermined region each have the first thickness; the one or more insulating base members arranged on the other side (bottom, as viewed) of the conductor patterns) in the predetermined region each have a second thickness (where 30a is compressed by 40b) (fig. 4; pars. 0024-0025); the second thickness (thin part of 30a) less than the first thickness (standard thickness of members 30) (figs. 1, 2 and 9).
Regarding rationale for combination of references, please refer to claim 6, above, as the reasoning applied therein is applicable to claim 14 in the same manner.
Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. 
Initially, (page 10), Applicant has asserted that the amendments to claim 1 are analogous to those discussed in the interview with respect to the thickness of the individual insulating layers.  Respectfully, the Examiner disagrees with this conclusion, as the language is drawn to the group of layers on either side of the conductor pattern, and not to an individual inside curve insulating layer which is thicker than a single individual outside layer.
all of the conductor patterns in a predetermined region.  The Examiner does not disagree with this assessment.  However, the current prior art rejection is still proper for a number of reasons.  First, it is noted that the prior art rejection of claim 1 is currently significantly changed and updated based upon the claim amendments which affected the scope of the claims and thus necessitated reinterpretation and understanding of the claims and prior art.  For example, the “bent part” argued was section (20), which is not relied upon, instead the bent part is at (60).  The “predetermined region” is not in the same location as previously applied, and the insulating layers are not the same layers cited in the previous, argued, rejection.  As such, the subsequently argued cited insulating layer limitations are no longer germane to the current prior art rejection.  The second issue that supports the propriety of the rejections is that the term “predetermined region” is very broad and is subjectively defined, because the claims provide no definition for the regions location, shape or size, other than to recite that the predetermined region “is to constitute the bent part”.  In Washimi, the cited and indicated regions inside the area (60) are in the bent portion of the laminate and thus satisfy the limitation.  The cited insulating layers are on either side of a single conductive pattern layer (40c), and thus satisfy the limitation of being on one side or the other of “all of” the conductive patterns.  Finally, the location of thickness measurement has not been defined in the claim and thus under broadest reasonable interpretation, the selected location for measurement is subjective and defined by the reader, so long as it remains within the also subjective “predetermined region”.  As such, this limitation has also been shown to be met 
At the bottom of page 13, the Applicant has argued that the “other side” is the “lower side” and thus the disclosure of Washimi is opposite to that claimed.  Respectfully, the rejection of claim 1, as currently presented above, clearly indicates that the bent portion is not at “20” and that the “one side” is the inner side as claimed.
The Applicant’s arguments with respect to 103 rejection are not compelling as they merely allege that claim 1 is not anticipated by Washimi and therefore the dependent claims should also not be rejected.
Finally, Applicant has presented arguments drawn to the newly added independent claim 8.  This claim was not previously examined, and the Applicant’s arguments do not address the actually applied prior art rejection of the claim, as presented herein. For example, the bent part is cited as (60) and it contains only one conductor pattern (40c), thus the argued limitation of “only one of the conductor patterns” is clearly anticipated.  
  According to all of the above, and based upon the new prior art rejections now applied, all of the currently presented claim limitations have been shown to be anticipated or taught by the prior art, and all of the arguments as they pertain to the Washimi reference, as currently applied, have been answered herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JEFFREY T CARLEY/Examiner, Art Unit 3729